Title: To Thomas Jefferson from Lucy Ludwell Paradise, 8 September 1789
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



Dear Sir
London Margaret St. No. 15Cavendish Square Sept. the 8th. 1789

On Saturday the 6th. Inst. I had the pleasure of Seeing your American Friends all well. They acquainted us that soon you should leave France. I Pray heartily for your safe arrival in America, in perfect health, and that you May receive those Marks of Gratitude from Our Fellow Citizens which your Virtues and Steady attachment so highly Merit. I feel greatly for My being deprived of Your Excellencies protection in Europe. I hope you, nor the Dear Miss  Jeffersons, will not suffer from the Voyage, and that My Young Friends May Meet with every thing to Make them love their Country and Friends. Present My affectionate Love to them, and assure them, when Cruel Fortune shall be More kind to Me then She is at present, I will prove to them My Gratitude, for the Many acts of Friendship Your Excellency has done for Me during My stay at Paris. My Husband is perfectly Sober ever since his arrival here. He dies with true Gratitude for Your Excellency, and only wishes to know, how he can shew his Grateful Sense to you. My Situation is not at present the Most agreeable, but the Honesty of Our Country Men in paying Us what they owe Us, will enable Us to live More at our ease than we do at present. When all the Debts are all paid here, I shall feel happy from having done My Duty. The only Pride, I have, is to have a good Name for Honesty, Truth, and Gratitude.
Dr. Bancroft is as kind, and attentive to Us as ever. I wish Your Excellency to Consider this Worthy Gentleman and promote him to Some office here in Our Countries Service, as I am certain he would do honour to our Country. His esteem for Your Excellency is very Great.—I beg one favour of You which is, Not to forget Me when in America and if we can render our Country any Service here, at Portugal, or any where else, I beg you to remember you will Confer a Great favour upon Us. Mr. Paradise joins with Me in Praying for Your Excellencies Long Life, and Prosperity, and the Same to your dear Daughters.—I have the Honour to be With Gratitude Your Excellencies Much Obliged Humb. Servant and Sincere Friend,

L. Paradise

